NO. 12-22-00271-CV
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


IN RE:                                                 §

CHRISTINE REULE,                                       §       ORIGINAL PROCEEDING

RELATOR                                                §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        Christine Reule, acting pro se, filed this original proceeding, in which she seeks a writ
instructing Respondent to (1) provide a statement of facts and conclusions of law regarding an
order declaring her a vexatious litigant, (2) allow her to proceed against certain defendants and to
dismiss another proceeding, and (3) allow her to file a new lawsuit. 1
        However, the order declaring Reule vexatious includes a prefiling order which states,
“Plaintiff is required to obtain permission from the local administrative judges of a court in
which she intends to file litigation in this state and Smith County prior to filing any new
litigation.” See TEX. CIV. PRAC. & REM. CODE ANN. § 11.101(a) (West 2017) (court may enter
order prohibiting person from filing, pro se, new litigation in a court to which order applies
without permission of appropriate local administrative judge if court finds person is vexatious).
Reule is included in the Office of Court Administration’s list of vexatious litigants subject to a
prefiling order.
        A prefiling order entered by a district court applies to each court in this state. Id.
§ 11.101(e). A vexatious litigant subject to a prefiling order is prohibited from filing, pro se,
new litigation in a court to which the order applies without seeking the permission of:


        1
          Respondent is the Honorable Jack Skeen, Jr., Judge of the 241st District Court in Smith County, Texas.
The Real Parties in Interest include Brandon and Kevonne Workman, Thomas Harrington, the Harrington Family
Trust, Paul Harrington, Amanda Mooney, and Bernard and Jeannie Chism.
         (1) the local administrative judge of the type of court in which the vexatious litigant intends to file,
         except as provided by Subdivision (2); or

         (2) the local administrative district judge of the county in which the vexatious litigant intends to
         file if the litigant intends to file in a justice or constitutional county court.



Id. § 11.102(a) (West 2017). A clerk of a court may not file a litigation, original proceeding,
appeal, or other claim presented, pro se, by a vexatious litigant subject to a prefiling order unless
the litigant obtains an order from the appropriate local administrative judge permitting the filing.
Id. § 11.103(a) (West 2017). 2 “A petition for writ of mandamus is a civil action to which
the vexatious litigant statute applies.” In re Parson, No. 05-21-00160-CV, 2021 WL 5832791,
at *1 (Tex. App.—Dallas Dec. 9, 2021, orig. proceeding) (mem. op.).
         On October 4, 2022, the Clerk of this Court notified Reule that her petition would be
dismissed within ten days unless she filed a copy of the order from the local administrative judge
permitting the filing of the petition. We granted Reule’s request for an extension to obtain the
order to November 16. That deadline passed without an order permitting the filing. Absent an
order granting Reule permission to file this original proceeding, we lack jurisdiction; therefore,
we dismiss the petition for writ of mandamus for want of jurisdiction. See TEX. CIV. PRAC. &
REM. CODE ANN. § 11.1035(b) (West 2017) (court shall dismiss litigation unless plaintiff obtains
order from appropriate local administrative judge permitting filing of litigation); see also In re
Johnson, No. 14-22-00332-CV, 2022 WL 3093195, at *1 (Tex. App.—Houston [14th Dist.]
Aug. 4, 2022, orig. proceeding) (per curiam) (mem. op.) (dismissing original proceeding for
want of jurisdiction where relator failed to provide an order from local administrative judge
permitting filing); Parson, 2021 WL 5832791, at *1 (same).
Opinion delivered November 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




        2
          There is an exception for appeals from the prefiling order. TEX. CIV. PRAC. & REM. CODE ANN.
§ 11.103(d) (West 2017).

                                                            2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        NOVEMBER 30, 2022

                                        NO. 12-22-00271-CV



                                       CHRISTINE REULE,
                                            Relator
                                              V.

                                     HON. JACK SKEEN, JR.,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Christine Reule; who is the relator in appellate cause number 12-22-00271-CV and a party to
trial court cause number 18-1871-C, pending on the docket of the 241st Judicial District Court of
Smith County, Texas. Said petition for writ of mandamus having been filed herein on September
30, 2022, and the same having been duly considered, because it is the opinion of this Court that it
lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                     3